Citation Nr: 1031300	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  07-13 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, 
claimed as secondary to service-connected disabilities.  

2.  Entitlement to an increased (compensable) evaluation for 
fibrocystic mastitis.  

3.  Entitlement to a total rating for compensation purposes based 
on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from March 1983 to March 1985.  

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 decision by the RO which, 
in part, denied service connection for a psychiatric disorder 
secondary to service-connected disabilities, an increased rating 
for fibrocystic mastitis, and TDIU.  

In November 2007, the Veteran testified at a videoconference 
hearing before the undersigned acting Veterans Law Judge of the 
Board.  The Board remanded the issues on appeal for additional 
development in November 2008.  Since all requested development 
has been accomplished, the case is once again before the Board 
for review.


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim have 
been obtained by VA.  

2.  There is no competent evidence that the Veteran has a 
psychiatric disorder which is causally or etiologically related 
to, or aggravated by, a service-connected disability.  

3.  The Veteran's fibrocystic mastitis is manifested by 
tenderness in each breast, but does not cause any impairment in 
function of the urinary or gynecological systems or skin.  

4.  The Veteran's service-connected disabilities include varicose 
veins of the right and left leg, each rated 20 percent disabling, 
and fibrocystic mastitis, rated zero-percent (noncompensably) 
disabling, for a combined 40 percent rating.  

5.  The Veteran has a high school equivalency diploma and has 
occupational experience as a patient services assistance; she 
reportedly last worked in 2003.  

6.  The Veteran's service-connected disabilities are not shown to 
preclude her from securing and following substantially gainful 
employment.  


CONCLUSIONS OF LAW

1.  A psychiatric disorder was not incurred in or aggravated by 
service, and is not proximately due to, the result of, or 
chronically aggravated by a service-connected disability.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R.         
§§ 3.303, 3.307, 3.309, 3.310 (2009).

2.  The criteria for a compensable evaluation for fibrocystic 
mastitis are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.3, 4.10, 4.117, Part 4, 
Diagnostic Codes 7699-7628 (2009).  

3.  The criteria for a total disability rating based on 
individual unemployability due to service-connected disabilities 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 3.340, 3.341, 4.3, 4.16 
(2009).  








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 
3.326; see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

In this case, letters dated in July and August 2006 were sent by 
VA to the Veteran in accordance with the duty to notify 
provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
Veteran was notified of the evidence that was needed to 
substantiate her claims; of what information and evidence that VA 
will seek to provide and what information and evidence the 
Veteran was expected to provide, and that VA would assist her in 
obtaining evidence but that it was her responsibility to provide 
VA with any evidence pertaining to her claims.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The 
Veteran was notified of her responsibility to submit evidence 
which showed that she has a current psychiatric disorder related 
to a service-connected disability, and that her service-connected 
fibrocystic mastitis had worsened, as well as what evidence was 
necessary to establish service connection, a TDIU, and an 
increased rating, and why the current evidence was insufficient 
to award the benefits sought.  

Thus, the record indicates that the Veteran received appropriate 
notice pursuant to the VCAA, and there is no indication that 
there exists any evidence which could be obtained which would 
have an effect on the outcome of this case.  Therefore, no 
further VCAA notice is necessary.  See Dela Cruz v. Principi, 15 
Vet. App. 143, 149 (2001) (VCAA notice not required where there 
is no reasonable possibility that additional development will aid 
the veteran).  

The Board also finds that the duty to assist has been met.  The 
Veteran's service treatment records and all VA and private 
medical records identified by her have been obtained and 
associated with the claims file.  The Veteran was examined by VA 
on at least two occasions during the pendency of the appeal, and 
she testified at a videoconference hearing before the undersigned 
in November 2007.  Based on a review of the claims file, the 
Board finds that there is no indication in the record that any 
additional evidence relevant to the issues to be decided herein 
is available and not part of the claims file.  See Mayfield  v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) [hereinafter 
Mayfield III].  

Based on the communications sent to the Veteran and her attorney 
over the course of this appeal, she clearly has actual knowledge 
of the evidence she is required to submit in this case and, based 
on her contentions as well as the communications provided to her 
by VA, it is reasonable to expect that she understands what is 
needed to prevail.  

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  Concerning the claims 
addressed in this decision, the Veteran has been afforded 
comprehensive VA examinations and appropriate medical opinions.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Accordingly, 
the Board finds that no further development is needed to meet the 
requirements of the VCAA or Court.

II.  Service Connection for a Psychiatric Disorder

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. § 
1131; 38 C.F.R. § 3.303(a).  Stated somewhat differently, service 
connection requires: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus (i.e., link) between 
the claimed in- service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

A disability which is proximately due to or results from another 
disease or injury for which service connection has been granted 
shall be considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).  When aggravation of a Veteran's nonservice-connected 
condition is proximately due to or the result of a service-
connected condition, such Veteran shall be compensated for the 
degree of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  Id.; see 
also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish entitlement to service connection on this 
secondary basis, there must be: (1) evidence confirming the 
Veteran has the currently claimed disability; (2) evidence of the 
service-connected disability; and (3) medical evidence 
establishing a nexus (i.e., link) between the service-connected 
disability and the currently claimed disability.  See Wallin v. 
West, 11 Vet. App. 509, 512 (1998); .

In the instant case, the Veteran does not contend, nor does the 
record make any reference to psychiatric problems either in 
service or within one year of her separation from active duty.  
See Struck v. Brown, 9 Vet. App. 145 (1996).  Rather, the Veteran 
contends that her current psychiatric problems are due to her 
service-connected disabilities, primarily her bilateral varicose 
veins.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004) 
(when determining service connection, all theories of entitlement 
must be considered).

While the Veteran may believe that her current psychiatric 
disorder, diagnosed as major depression, is related to her 
service-connected disabilities, she has not presented any 
competent evidence to support her claim.  Where a determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  

The Veteran was afforded a VA examination in March 2009 in 
connection with her claim.  A report from that examination notes 
that the examiner had reviewed the claims file and included a 
detailed description of the Veteran's complaints, medical 
history, and clinical findings.  The Veteran reported that she 
quit working in 2005, secondary to multiple health issues and had 
significant low back problems, including a bulging disc, chronic 
pain, and difficulty sleeping secondary to her back disability.  
The examiner noted that a recent VA examination showed the 
Veteran's varicose veins were not significantly disabling, and 
that other reports of record indicated that her bilateral lower 
extremity symptoms were related to her low back disability.  
Following a mental status examination, the examiner diagnosed the 
Veteran with major depression.  The examiner explained that the 
Veteran appeared to have longstanding depressive symptoms 
(Veteran reported that they began around 1993), which had 
essentially gone under-medicated (Veteran reported that she had 
been non-compliant with her medications).  The examiner opined 
that the Veteran's major depression was not caused by or the 
result of her service-connected bilateral varicose veins or 
fibrocystic mastitis.  

The Board finds the VA psychiatric opinion persuasive, as it was 
based on review of the claims file and a thorough examination of 
the Veteran, and included a discussion of all relevant facts.  
The examiner offered a rational and plausible explanation for 
concluding that the Veteran's major depression was not related to 
her service-connected disabilities.  See Prejean v. West, 13 Vet. 
App. 444, 448-9 (2000).  Moreover, the Veteran has presented no 
competent medical evidence to dispute that opinion.  Thus, the 
most probative evidence of record consists of the negative 
opinion in the March 2009 VA examination report.  

The Board has also considered the Veteran's statements that her 
psychiatric disorder was caused by her service-connected varicose 
veins and/or fibrocystic mastitis.  But as a layperson without 
any medical training and expertise, she is simply not qualified 
to render a medical opinion in this regard.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492 494-95 (1991) (laypersons are not competent to render 
medical opinions).  The Veteran is competent to comment on her 
symptoms pertaining to her psychiatric disorder (i.e., 
depression), but is not competent to provide a medical opinion 
concerning the cause of her depression, and, in particular, 
whether it is related to varicose veins and/or fibrocystic 
mastitis.   See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. 
Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  See 
also 38 C.F.R. § 3.159(a)(2) and Layno v. Brown, 6 Vet. App. 465, 
469 (1994) (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") and 
credibility ("a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted")).

Inasmuch as there is no competent medical evidence relating the 
Veteran's current psychiatric disorder to her service-connected 
bilateral varicose veins or fibrocystic mastitis, the Board finds 
no basis for a favorable disposition of the Veteran's appeal.  
Accordingly, the appeal is denied.  

The benefit of the doubt has been considered, but there is not an 
approximate balance of positive and negative evidence regarding 
the merits of the Veteran's claims.  Therefore, that doctrine is 
not for application in this case because the preponderance of the 
evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  

III.  Increased Evaluation for Fibrocystic Mastitis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  The 
percentage ratings in VA's Schedule for Rating Disabilities 
(Schedule) represent as far as can practicably be determined the 
average impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil occupations.  
38 C.F.R. § 4.1 (2009).  

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, staged ratings are appropriate in any increased-rating 
claim in which distinct time periods with different ratable 
symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

The Veteran's fibrocystic mastitis of the breast is rated 
noncompensably disabling under Diagnostic Code (DC) 7628, which 
provides that benign neoplasms of the gynecological system or 
breast are to be rated according to impairment in function of the 
urinary or gynecological systems, or skin.  38 C.F.R. § 4.116 
(2009).  Here, there no objective or competent medical evidence 
of a gynecological or urinary impairment associated with the 
fibrocystic mastitis.  Thus, the bases for an increased 
evaluation for the Veteran's fibrocystic mastitis are limited to 
a disability of the skin.  

Evaluations for scars located on places other than the head, face 
or neck implicate several diagnostic codes.  Deep scars or those 
that cause limited motion and cover an area exceeding 6 square 
inches warrant a 10 percent evaluation, and scars exceeding 12 
square inches warrant a 20 percent evaluation.  DC 7801.  

Superficial scars that do not cause limited motion and cover an 
area of 144 square inches or greater warrant a 10 percent 
evaluation.  DC 7802.  Unstable, superficial scars warrant a 10 
percent evaluation.  DC 7803.  Superficial scars which are 
painful on examination warrant a 10 percent evaluation.  DC 7804.  
Other scars are rated on limitation of function of the affected 
part.  DC 7805.  38 C.F.R. § 4.118.  

In this regard, the Board notes that as of October 23, 2008, 
revised provisions for evaluating scars were enacted.  This new 
regulation, however, indicates that the revised provisions are 
applicable only to claims received on or after October 23, 2008.  
As the Veteran's claim for an increased rating was received in 
July 2006, these revisions do not apply to the present case.  73 
Fed. Reg. 54708 (Sept. 23. 2008).  Rather, the Veteran's claim 
will be considered solely under the criteria effective as of the 
date of the claim.  

The Veteran contends that her fibrocystic mastitis was more 
severe than is reflected in the noncompensable evaluation 
currently assigned.  The Veteran reported that she was found to 
have a density in her left breast on a private mammogram in 2006, 
which was later determined to be a benign cyst, but that she 
believes she is at a higher risk for developing breast cancer.  
The Veteran asserted that she has some tenderness in the left 
breast and believes that her symptoms warranted a compensable 
evaluation.  

While the Veteran is competent to offer evidence as to the 
visible symptoms or manifestations of a disease or disability, 
her belief as to its current severity under pertinent rating 
criteria or the nature of the service-connected pathology is not 
the most probative evidence.  Only someone qualified by 
knowledge, training, expertise, skill, or education, which the 
Veteran is not shown by the record to possess, may provide 
evidence requiring medical knowledge.  Layno v. Brown, 6 Vet. 
App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Private mammograms in October 2006 and August 2007 showed a 
discrete, slightly compressible density in the left breast.  An 
ultrasound study in October 2006 revealed a bilobed benign cyst 
in the subareolar area measuring 2.84 by 1.93 cm., with no 
papillary or solid elements.  The impression was benign bilobed 
cyst.  A biopsy in August 2007 revealed a unilocular cyst with 
fibrocystic changes consisting of stromal sclerosis and apocrine 
metaplasia, benign intraductal microcalcification and intraductal 
hyperplasia.  

When examined by VA in March 2009, the examiner indicated that 
the claims file was reviewed and included a detailed description 
of the Veteran's complaints, medical history, and clinical and 
diagnostic findings on examination.  The Veteran reported that 
she had a lump removed from her left breast in 2008, which was 
later determined to be a benign cyst.  She also reported that her 
mother had died recently from ovarian cancer, and she believed 
that she was at a higher risk for breast cancer.  

On examination, the Veteran had a barely visible 6.5 cm. by 0.4 
cm. surgical scar on the left breast which was not tender or 
adherent to the underlying tissue and did not cause any 
limitation of motion or function of a body part.  There was no 
ulceration or breakdown of the skin over the scar, no 
inflammation, edema, or keloid formation, and no gross 
disfigurement or asymmetry of the breasts.  Both breasts 
contained slightly denser breast tissue under the areola, but 
there was no evidence of a discrete mass in either breast or 
either axilla.  There was some slight tenderness to palpation of 
the dense tissue, but no tenderness over the biopsy scar.  The 
diagnosis was fibrocystic changes in both breasts with no 
significant occupational impairment and no impairment of daily 
activities.  

The examiner indicated that the fibrocytic changes found in the 
Veteran's breast lumpectomy were considered to be a variation of 
normal breast tissue.  Additionally, there was no mention of 
atypia in the pathology report, which would indicate that the 
Veteran was not a high risk for breast cancer.  The examiner also 
noted that the Veteran does not currently have, and has never 
been shown to have, fibrocystic mastitis.  Fibrocystic mastitis 
is an infection of the breast associated with high fever and 
nausea.  It is most commonly seen in the first three months post-
partum, and is usually caused by staph.  

Based on the foregoing, the Board finds that the medical evidence 
of record does not support a compensable disability rating for 
the Veteran's fibrocystic mastitis.  In this case, the Veteran is 
not shown to have any impairment in function of the urinary or 
gynecological systems related to her fibrocystic mastitis.  
Further, there is no objective evidence that the Veteran's 
surgical (lumpectomy) scar is deep and measures at least six 
square inches (77 sq. cm.); that it causes limited motion; is 
superficial and measures at least 144 sq. in (144 sq. cm.), or is 
unstable.  Nor is there evidence that her scar is painful or 
results in limitation of function.  Therefore, a compensable 
disability rating for the Veteran's lumpectomy scar is not 
warranted.  

Additionally, there is no evidence that the manifestations of the 
Veteran's service-connected fibrocystic mastitis is unusual or 
exceptional to demonstrate that the rating schedule is inadequate 
for determining the proper level of disability with respect to 
the disability.  Therefore, the Board finds that the criteria for 
submission for an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Thun v. Peake, 22 Vet. App. 111 
(2008); see also Bagwell v. Brown, 9 Vet. App. 237 (1996).

For these reasons, the Board finds that the preponderance of the 
evidence is against a compensable rating for her fibrocystic 
mastitis.  As the preponderance of the evidence is against the 
claim, the doctrine of reasonable doubt is not for application.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).  Accordingly, the appeal is denied.  


IV.  TDIU

Under the applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when it 
is found that the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single service-
connected disability ratable at 60 percent or more, or as a 
result of two or more disabilities, provided at least one 
disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 
3.341, 4.16(a) (2009).  

In this case, the Veteran does not meet the schedular criteria 
for TDIU.  The Veteran's service-connected disabilities include 
bilateral varicose veins, each rated 20 percent disabling, and 
fibrocystic mastitis, which is rated noncompensably disabling; 
the combined rating is 40 percent.  Therefore, the Veteran does 
not meet the threshold requirements for TDIU.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a).  

However, even when the percentage requirements are not met, 
entitlement to a total rating, on an extraschedular basis, may 
nonetheless be granted, in exceptional cases, when the Veteran is 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities.  38 C.F.R. §§ 3.321(b), 
4.16(b).  Pursuant to 38 C.F.R. § 3.321(b)(1), an extraschedular 
rating is in order when there exists such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards.  

For the reasons discussed above, the Board finds that the 
evidence does not present any unusual factors that might serve as 
a predicate for a finding of unemployability due solely to the 
Veteran's service-connected bilateral varicose veins and 
fibrocystic mastitis.  The Veteran has not been hospitalized for 
any problems related to her service-connected disabilities, other 
than for investigation of an abnormal mammogram, which was 
subsequently found to be essentially a normal variant and of no 
pathological significance.  

The Board is cognizant that the Veteran was found to be totally 
disabled by the Social Security Administration in 2009.  However, 
her unemployability was due primarily to her nonservice-connected 
low back disability.  At the videoconference hearing in November 
2007, the Veteran testified that she quit her job in 2003 because 
of back pain and her problems with concentration due the 
medications she took for her pain which made her sleepy.  
Although SSA determinations regarding disability may be relevant 
in VA disability determinations, they are not binding on the VA.  
Pierce v. West, No. 97-7067 (Fed. Cir. Mar. 16, 1998) 
(unpublished decision).  

In any event, there is no objective or competent medical evidence 
which shows that the Veteran's service-connected disabilities, 
alone, render her unemployable.  The Veteran's service-connected 
bilateral varicose veins and fibrocystic mastitis are not shown 
to be significantly disabling and have virtually no material 
affect on her physical activities or employment opportunities.  

While the Board does not dispute that the Veteran experiences 
some impairment due to her service-connected disabilities, the 
degree of impairment is adequately reflected by the current 
combined schedular rating of 40 percent.  See Van Hoose v. Brown, 
4 Vet. App. 361 (1993).  However, the Veteran's service-connected 
disabilities have not been so severely disabling as to have 
rendered her or the average person similarly situated unable to 
secure or follow substantially gainful employment, nor does the 
evidence of record reflect that her service-connected 
disabilities would render her individually unable to follow any 
substantially gainful occupation.  

In conclusion, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of entitlement to a TDIU.  
And as the preponderance of the evidence is against this claim, 
the doctrine of reasonable doubt is not for application.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert, 1 Vet. App. at 53-
56.  Accordingly, the appeal is denied.



ORDER

Service connection for a psychiatric disorder, claimed as 
secondary to service-connected disabilities, is denied.  

An increased evaluation for fibrocystic mastitis is denied.  

Entitlement to TDIU is denied.  




____________________________________________
DOUGLAS E. MASSEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


